Citation Nr: 1115258	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to August 1973, with subsequent reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    
 
The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that in compliance with the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and because the record shows potentially differing psychiatric diagnoses (including "Rule our anxiety disorder NOS"); the claim of service connection has been characterized generally to encompass all psychiatric disability.   

On March 2010 VA examination, and in response to the question of a nexus between current psychiatric disability and the Veteran's service, the examiner stated "I cannot resolve this issue without resort to mere speculation."  He recommended that greater clarity of the Veteran's diagnostic picture could be obtained if he was subjected to "complete psychological and neuropsychological evaluation."

Notably, once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In consideration of VA's duty to assist and considering compliance with governing regulations and relevant caselaw, it is noteworthy that a VA medical opinion which indicates that an opinion cannot be provided without resorting to speculation is a medical opinion that itself must be supported with a detailed medical explanation as to why this is so.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998).  A non-speculative opinion is required for adjudication purposes.  McClendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  The Board finds that the March 2010 VA examination is inadequate as the opinion is a mere conclusion unsupported by explanation of rationale.  Accordingly, an additional VA examination and opinion is warranted.  

In the October 2010 Travel Board hearing the Veteran testified that subsequent to his discharge from active duty he was in the Naval Reserve (his DD Form-214 appears to note his Naval Reserve obligation terminated in 1975).  On VA examination he noted that he spent 2 years in the Naval Reserve.  He also testified that he was in the Army Reserve from 1977 to 1988.  While review of the record reveals that the Veteran's service treatment records (STRs) for his period of active duty service in the Navy (September 1969 to August 1973) are associated with the claims file, his Reserve STRs are not so associated, appear to have not been sought by the RO, and must sought on remand.  

Additionally, contemporaneous psychiatric treatment records are pertinent evidence (and any such VA records are constructively of record) and should be secured.  


Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA psychiatric treatment the Veteran has received from November 2010 to the present.  The RO/AMC should also ask the Veteran to identify any and all private evaluation and/or treatment he received for psychiatric disability (to include outpatient treatment at Evelyn-Brandon Health Center from 2003-2005).  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO/AMC must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO/AMC should secure for the record complete copies of the Veteran's Naval and Army Reserve STRs.  All potential sources should be utilized to secure the records and such efforts should be thoroughly documented in the claims file.  If the records are determined to be unavailable it should be so certified for the record.   

3. Only after the above development has been completed, the RO/AMC should arrange for a "complete psychological and neuropsychological evaluation" of the Veteran by an appropriate provider to determine the nature and likely etiology of any psychiatric disability (ies).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history, the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each and every psychiatric disability found.

b. As to each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is/are related to (incurred in or aggravated by) the Veteran's active service (to include psychiatric complaints therein)?

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If an opinion cannot be answered without resorting to pure speculation, the examiner must provide a complete and detailed explanation as to exactly why that is so.

4. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


